
	

114 HR 5144 IH: Jumpstart HOUSE Act of 2016
U.S. House of Representatives
2016-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5144
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2016
			Mrs. Beatty introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the State Small Business Credit Initiative Act of 2010 to help small businesses access
			 capital and create jobs by reauthorizing the successful State Small
			 Business Credit Initiative and to allow participating States to provide
			 program funds to small businesses for development of affordable housing.
	
	
 1.Short titleThis Act may be cited as the Jumpstart Housing Opportunities Utilizing Small Enterprises Act of 2016 or the Jumpstart HOUSE Act of 2016. 2.New Tranches of capital for successful State programsSection 3003 of the State Small Business Credit Initiative Act of 2010 (12 U.S.C. 5702) is amended by adding at the end the following:
			
				(d)Additional allocation and competitive awards
 (1)DefinitionsIn this subsection— (A)the term eligible participating State means a participating State that has certified to the Secretary that the State has expended, transferred, or obligated not less than 80 percent of the second 1/3 of the 2010 allocation transferred to the State under subsection (c)(1)(A)(iii); and
 (B)the term unused funds means— (i)amounts made available to the Secretary under clause (i)(II) or (ii)(II) of paragraph (2)(E); and
 (ii)amounts made available to the Secretary under paragraph (4)(B)(ii). (2)Allocation for 2010 participating States (A)AllocationOf the amount made available under paragraph (6)(D), the Secretary shall allocate a total of $500,000,000 among eligible participating States in the same ratio as funds were allocated under the 2010 allocation under subsection (b)(1) among participating States.
 (B)ApplicationAn eligible participating State desiring to receive funds allocated under this paragraph shall submit an application—
 (i)not later than the date that is 6 months after the date of enactment of this subsection; and (ii)in such manner and containing such information as the Secretary may require.
							(C)Availability of allocated amount
 (i)In generalNotwithstanding subsection (c)(1), after an eligible participating State approved by the Secretary to receive an allocation under this paragraph has certified to the Secretary that the eligible participating State has expended, transferred, or obligated not less than 80 percent of the last 1/3 of the 2010 allocation to the eligible participating State, the Secretary shall transfer to the eligible participating State the funds allocated to the eligible participating State under this paragraph.
 (ii)Effect on agreementsThe allocation or transfer of funds under this paragraph to an eligible participating State shall not be construed to—
 (I)amend or modify the terms of the Allocation Agreement entered into by the eligible participating State relating to the 2010 allocation; or
 (II)modify or extend the Allocation Time Period, as defined under such Allocation Agreement. (D)Use of transferred fundsAn eligible participating State may use funds transferred under this paragraph for any purpose authorized under subparagraph (A), (B), or (C) of subsection (c)(3).
						(E)Termination of availability of amounts
 (i)In generalIf an eligible participating State has not certified to the Secretary that the State has expended, transferred, or obligated not less than 80 percent of the last 1/3 of the 2010 allocation as of the date that is 2 years after the date on which the Secretary approves the eligible participating State to receive an allocation under this paragraph, any amounts allocated to the eligible participating State under this paragraph—
 (I)may not be transferred to the eligible participating State under this paragraph; and (II)shall be available to the Secretary to make awards under paragraph (4).
 (ii)Other amountsEffective on the date that is 2 years after the date of enactment of this subsection, any amounts allocated under this paragraph to a participating State that, as of such date, is not an eligible participating State or to an eligible participating State that did not submit an application under subparagraph (B) or was not approved by the Secretary to receive an allocation under this paragraph—
 (I)may not be transferred to an eligible participating State under this paragraph; and (II)shall be available to the Secretary to make awards under paragraph (4).
								(3)Competitive funding
 (A)In generalOf the amount made available under paragraph (6)(D), the Secretary may award, on a competitive basis, not more than a total of $1,000,000,000 to participating States and consortiums of participating States for use for any purpose authorized under subparagraph (A), (B), or (C) of subsection (c)(3).
						(B)Application
 (i)In generalA participating State or consortium of participating States desiring to receive an award under this paragraph shall submit an application—
 (I)not later than the date established by the Secretary, which shall be not later than the date that is 1 year after the date of enactment of this subsection; and
 (II)in such manner and containing such information as the Secretary may require. (ii)Number of applicationsA participating State may submit not more than 1 application on behalf of the participating State and not more than 1 application as part of a consortium of participating States.
 (iii)States that did not participateA State that is not a participating State may apply to the Secretary for approval to be a participating State for purposes of this paragraph and paragraph (4), in accordance with section 3004.
 (C)FactorsIn determining whether to make an award to a participating State or consortium of participating States under this paragraph, the Secretary shall consider—
 (i)how the participating State or consortium of participating States plan to use amounts provided under the award under the approved State program to—
 (I)leverage private sector capital; (II)create and retain jobs during the 2-year period beginning on the date of the award;
 (III)serve businesses that have been incorporated or in operation for not more than 5 years; and (IV)serve low- or moderate-income communities;
 (ii)the extent to which the participating State or consortium of participating States will establish or continue a robust self-evaluation of the activities of the participating State or consortium of participating States using amounts made available under this title;
 (iii)the extent to which the participating State or consortium of participating States will provide non-Federal funds in excess of the amount required under subparagraph (E); and
 (iv)the extent to which the participating State expended, obligated, or transferred the 2010 allocation to the State.
							(D)Award of funds
 (i)First trancheNotwithstanding subsection (c)(1), and not later than 30 days after making an award under this paragraph to a participating State or consortium of participating States, the Secretary shall transfer 50 percent of the amount of the award to the participating State or consortium of participating States.
 (ii)Second trancheAfter a participating State or consortium of participating States has certified to the Secretary that the participating State or consortium of participating States has expended, transferred, or obligated not less than 80 percent of the amount transferred under clause (i), the Secretary shall transfer to the participating State or consortium of participating States the remaining amount of the award.
 (E)State shareThe State share of the cost of the activities, excluding administrative expenses, carried out using an award under this paragraph shall be not less than 10 percent. The Secretary may determine what contributions by a State qualify as part of the State share of the cost for purposes of this subparagraph.
						(4)Award of unused funds
 (A)In generalThe Secretary may award, on a competitive basis, unused funds to participating States for use for any purpose authorized under subparagraph (A), (B), or (C) of subsection (c)(3).
						(B)Unused 2010 funds
 (i)In generalThe Secretary shall determine whether any amounts allocated to a participating State under subsection (b) shall be deemed no longer allocated and no longer available if a participating State has not certified to the Secretary that the State has expended, transferred, or obligated 80 percent of the second 1/3 of the 2010 allocation by December 31, 2016.
 (ii)AvailabilityEffective on the date of the determination under clause (i), any amounts identified in the determination that were deemed no longer allocated and no longer available to the participating State shall be available to the Secretary to make awards under this paragraph.
 (C)ApplicationA participating State desiring to receive an award under this paragraph shall submit an application—
 (i)not later than 3 months after the date on which funds are deemed no longer allocated and no longer available to any participating State; and
 (ii)in such manner and containing such information as the Secretary may require. (D)FactorsIn determining whether to make an award to a participating State under this paragraph, the Secretary shall consider the factors described in paragraph (3)(C).
 (E)Minimum amountThe Secretary may not make an award of less than $5,000,000 under this paragraph. (5)Compliance and reporting requirementsDuring the period beginning on the date on which a participating State first receives funds under paragraph (2), (3), or (4) and ending on the date that is 8 years after the date of enactment of this subsection, the participating State shall submit quarterly and annual reports containing the information described in, and in accordance with the deadlines established under, section 3007.
					(6)Administration and implementation
 (A)Administrative expenses for participating StatesA participating State may use not more than 3 percent of the amount made available to the participating State under paragraph (2), (3), or (4) for administrative expenses incurred by the participating State in implementing an approved State program.
 (B)ContractingDuring the 1-year period beginning on the date of enactment of this subsection, and notwithstanding any other provision of law relating to public contracting, the Secretary may enter into contracts to carry out this subsection.
 (C)Amounts not assistanceAny amounts transferred to a participating State under paragraph (2), (3), or (4) shall not be considered assistance for purposes of subtitle V of title 31, United States Code.
 (D)AppropriationThere are appropriated to the Secretary, out of any funds in the Treasury not otherwise appropriated, $1,500,000,000 to carry out this subsection, including to pay reasonable costs of administering the programs under this subsection, to remain available until expended.
 (E)Termination of Secretary’s program administration functionsThe authorities and duties of the Secretary to implement and administer the program under this subsection shall terminate at the end of the 8-year period beginning on the date of enactment of this subsection.. 
 3.Support for affordable housing projectsSection 3003(c) of the State Small Business Credit Initiative Act of 2010 (12 U.S.C. 5702(c)) is amended— (1)in paragraph (3)—
 (A)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively; and (B)by inserting after subparagraph (B) the following:
					
 (C)to provide funds to small businesses to be used— (i)to develop, acquire, construct, rehabilitate, maintain, operate, or manage housing projects that provide housing that is affordable for low- or moderate-income households, as determined by the Secretary, in consultation with the Secretary of Housing and Urban Development;
 (ii)notwithstanding section 220 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12750) or any other provision of law, to cover any contribution required under such section or any matching amount, contribution amount, or non-Federal share required in connection with any other Federal grant or assistance program to provide housing that is affordable for low- or moderate-income households; or
 (iii)for purchasing foreclosed properties and property being sold by a State or local government, but only for the use of such properties for the purposes specified in clause (i) of this subparagraph;
							;
 (2)in paragraph (6)— (A)in subparagraph (A), by striking and at the end;
 (B)in subparagraph (B), by striking the period and inserting ; and; and (C)by adding at the end the following:
					
 (C)the term small business has the meaning given the term small business concern under section 3(a) of the Small Business Act. ; and (3)by adding at the end the following:
				
 (7)Use of funds for affordable housing purposesWith respect to a participating State, of amounts transferred under this section to the State that have not been obligated as of the date of the enactment of this paragraph, the State shall use, at a minimum, the lesser of—
 (A)$2,500,000, and (B)10 percent of such unobligated amount,
						for the purposes described under paragraph (3)(C)..
			
